IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :            No. 2340 Disciplinary Docket No. 3
                                :
              Petitioner        :            No. 90 DB 2015
                                :
           v.                   :            Attorney Registration No. 34695
                                :
JOHN ANDREW KLAMO,              :            (Philadelphia)
                                :
              Respondent        :


                                        ORDER


PER CURIAM


      AND NOW, this 13th day of March, 2017, upon consideration of the Report and

Recommendations of the Disciplinary Board, John Andrew Klamo is suspended from

the Bar of this Commonwealth for a period of six months, retroactive to October 12,

2013, and he shall comply with all the provisions of Pa.R.D.E. 217.

      As an order of suspension has been in effect for more than three years, any

reinstatement will require the filing of a petition to this effect with the board in

accordance with Rule of Disciplinary Enforcement 218(c). See Pa.R.D.E. 218(g)(2)(iv).

      Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

208(g).